DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Information Disclosure Statement
The information disclosure statement filed 03/17/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The non-patent literature documents cite no. 1-7 do not identify a corresponding publisher, author (if any), title, relevant pages of the publication, date, and/or place of publication as required by 37 CFR 1.98(b)(5).
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 10/01/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
U.S. Patent Application Publication Cite No. 1 is a duplicate of the U.S. Patent Application Publication Cite No. 1 previously disclosed with the information disclosure statement filed on 03/17/2020.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0008] is a duplicate of paragraph [0005].

The use of the terms WIN32, JAVA, JAVASCRIPT, SILVERLIGHT, ZIGBEE, and BLUETOOTH which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor” and “a memory” in claim 1; and
“a processor” and “a memory” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/730,041 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate claims 1-20 of the instant application since “listening” for particular events as disclosed by the reference application is a form of monitoring for events as recited with claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2018/0207802 A1; hereinafter Dai).

With respect to claim 1, Dai teaches: A computing device (see e.g. Fig. 2: “STS”) comprising: 
a processor (see e.g. Fig. 2: “CPU 11”) and a memory (see e.g. Fig. 2: “Memory 14”) configured to execute a robotic automation process (see e.g. paragraph 40: “STS is a server configured to control a service providable by a single robot”) of an application (see e.g. paragraphs 67-69); 
the processor is further configured to monitor, in relation to the robotic automation process, for an event (see e.g. Fig. 5: “function_front detection”; and paragraph 137: “for determining… seeking some kind of service from the robot”) or an activity (see e.g. Fig. 5: “function_person approach detection”; and paragraph 133: “for detecting that a person is approaching”) associated with a trigger see e.g. paragraph 59: “The trigger condition for causing the action is defined by the trigger determination expression 13403”; and Fig. 5), wherein the trigger is defined by code (see e.g. paragraph 47: “trigger action information (trigger action configuration table 134) is stored in the storage apparatus 13”; and Fig. 2, 5), a definition file (see e.g. paragraph 56: “Each table file of the trigger action configuration table 134 stores therein a trigger number 13402, a trigger determination expression 13403, an action 13404, an action requirement capability 13405, an action parallel executability 13406, and an action omissibility 13407 in association with each other”; and Fig. 5), or a configuration file (see e.g. paragraph 56: “trigger action configuration table 134 includes a plurality of table files for each task”; paragraph 57: “The table file of the trigger action configuration table 134 is defined by the configuration of the triggers for respectively causing the series of actions included in the task”; and Fig. 5); 
the processor is further configured to identify a match for the event or the activity associated with the trigger (see e.g. paragraph 47: “trigger determination unit to determine whether the trigger condition of the selected action is satisfied”; and paragraph 59: “When the trigger determination expression 13403 is determined to be true by the trigger determination program 144”); and 
the processor is further configured to instruct, on a condition that the trigger is identified (see e.g. paragraph 47: “trigger condition is satisfied”), a robot executor to initiate a process (see e.g. paragraph 47: “execute the action”) during the robotic automation process (see e.g. paragraph 47: “If the trigger condition is satisfied, the task execution unit causes the action execution unit to execute the action. The task to be performed by the robot is formed of a series of actions, the trigger condition is configured for each action, and the robot is caused to execute the action if the trigger condition is satisfied”; paragraph 59: “When the trigger determination expression 13403 is determined to be true by the trigger determination program 144, the action of the action 13404 is executed by the action execution program 143”; and Fig. 5).

With respect to claim 2, Dai teaches: The computing device of claim 1, wherein the code, the definition file, or the configuration file defines rules (see e.g. paragraph 59: “The trigger determination expression 13403 includes a generic function having a return value that can be executed by the trigger determination program 144 or a character string indicating a conditional expression”; paragraph 62: “The action requirement capability 13405 is the capability required for the robot to execute the action”; paragraph 63: “The action parallel executability 13406 indicates whether the action can be executed in parallel with other actions”; and paragraph 64: “The action omissibility 13407 indicates whether a robot that does not satisfy the capability specified by the action requirement capability 13405 can skip that action and execute the next action”) or elements (see e.g. paragraph 133: “The first argument "function execution robot ID" indicates the robot ID of the robot that executes the determination and the second argument "10 meters" is a threshold value of a distance for determining that a person is approaching”; paragraph 135: “The trigger determination expression of this row is "true"”; paragraph 136: “function execution robot ID, target coordinate)<=5 meters”; paragraph 137: “function execution robot ID”, “detection”) for the trigger (see e.g. paragraphs 59-64, 133-136; Fig. 5).

With respect to claim 3, Dai teaches: The computing device of claim 1, wherein the process is from a list of processes associated with the trigger (see e.g. paragraph 47: “In trigger action information, the task to be executed by the robot is formed of a series of actions”).

With respect to claim 4, Dai teaches: The computing device of claim 1, wherein the trigger is associated with a time point, a flow point, or a sequence point (see e.g. paragraph 198: “a sequence diagram”; and paragraph 199: “returns the trigger determination result message M4 to the single-type task execution program 142 (Step T2). In the example, the trigger determination result M402 of the determination result message is "true"”) during the robotic automation process (see e.g. paragraphs 198-199; and Fig. 27).

With respect to claim 5, Dai teaches: The computing device of claim 1, wherein user interface (UI) elements related to the trigger are mapped or configured in relation to the process (see e.g. Fig. 1: “Task configuration terminal TST”; paragraph 42: “task configuration terminal (TST; Task Setting Terminal) is a terminal configured to configure the task of each service for the single-type task management server STS”; paragraph 44: “the trigger action configuration table is updated or edited by a person such as a manager, the task configuration terminal TST includes input and output devices. The input device is a keyboard and a mouse, for example, and the output device includes a display… the task configuration terminal TST updates and edits a trigger action configuration table 134 on the single-type task management server STS… The task configuration terminal TST can also update and edit other tables in a data memory of the single-type task management server STS”; and Fig. 1, 5).

With respect to claim 6, Dai teaches: The computing device of claim 1, wherein the match comprises matching user interface (UI) elements (see e.g. paragraph 133: “function_person approach detection (function execution robot ID, 10 meters)==detection”; paragraph 135: “The trigger determination expression of this row is "true"”; paragraph 136: “function execution robot ID, target coordinate)<=5 meters”; paragraph 137: “function_main detect (function execution robot ID)==detection”) of the application (see e.g. paragraph 44: “the trigger action configuration table is updated or edited by a person such as a manager, the task configuration terminal TST includes input and output devices. The input device is a keyboard and a mouse, for example, and the output device includes a display… the task configuration terminal TST updates and edits a trigger action configuration table 134 on the single-type task management server STS… The task configuration terminal TST can also update and edit other tables in a data memory of the single-type task management server STS”; and Fig. 1, 5).

With respect to claim 7, Dai teaches: The computing device of claim 1 further comprising a queue configured to manage requests for the robot executor in relation to the robotic automation process (see e.g. paragraph 47: “In trigger action information, the task to be executed by the robot is formed of a series of actions... The task to be performed by the robot is formed of a series of actions”; paragraph 61: “The trigger number 13402 is a number indicating the first action, the last action, and the order of the actions when the plurality of actions 13404 are executed”; and Fig. 5: “Trigger number 13402”).

With respect to claim 8, Dai teaches: The computing device of claim 1, wherein the event or the activity is any one of a mouse click, a keyboard event, an image click, a touch input, process start (see e.g. paragraph 61: “The trigger number 13402 is a number indicating the first action”), process stop (see e.g. paragraph 61: “The trigger number 13402 is a number indicating… the last action”), file change, folder change, universal resource locator (URL) input, navigation input, replay event, undesirable online user navigation, desirable user navigation, an external trigger (see e.g. Fig. 5: “function_person approach detection”; and paragraph 133: “for detecting that a person is approaching”), or an event on another system.

With respect to claims 9-16: Claims 9-16 are directed to a method corresponding to active steps performed by the device recited in claims 1-8, respectively; please see the rejections directed to claims 1-8 above which also cover the limitations recited in claims 9-16.

With respect to claims 17-20: Claims 17-20 are directed to a computing device utilizing a plurality of robot executors corresponding to the computer device utilizing a robot executor as disclosed in claims 1, 7, 3, and 4, respectively; please see the rejections directed to claims 1, 3, 4, and 7 above which also cover the limitations recited in claims 17-20. Note that, Dai also discloses a computing device utilizing a plurality of robot executors (see e.g. paragraphs 41, 75; and Fig. 8, 11) corresponding to the computing device disclosed in claims 1, 3, 4, and 7.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,543,597 B1 by Baroudi et al.
U.S. Patent No. 10,525,591 B1 by Baroudi et al.
U.S. Patent No. 10,456,912 B2 by Baroudi et al.
U.S. Patent Application Publication No. 2021/0200581 A1 by Nott et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194